                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION



vs.                                                 Case No.:



                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Stephen E. Handler                                        , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent                                                   in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)

                                                                         with offices at:

               Mailing address:

               City, State, Zip Code:

               Telephone: 202-616-4679                      Facsimile:


       2.      Since      November 16, 1984                   , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of Illinois                     .

               Applicant's bar license number is 6188141                                                .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               Illinois                                     November 16, 1984
4.   Applicant is presently a member in good standing of the bars of the courts listed above,

     except as provided below (list any court named in the preceding paragraph before which

     Applicant is no longer admitted to practice):




5.   I      have         have not previously applied to Appear Pro Hac Vice in this district

     court in Case[s]:

     Number: 6:96-cv-139                  on the 28     day of January                , 2000 .

     Number:                              on the        day of                        ,         .

     Number:                              on the        day of                        ,         .

6.   Applicant has never been subject to grievance proceedings or involuntary removal

     proceedings while a member of the bar of any state or federal court, except as

     provided:




7.   Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

     except as provided below (omit minor traffic offenses):




8.   Applicant has read and is familiar with the Local Rules of the Western District of Texas

     and will comply with the standards of practice set out therein.
          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel:

                 Mailing address:

                 City, State, Zip Code:

                 Telephone:


          Should the Court grant applicant's motion, Applicant shall tender the amount of $.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Stephen E. Handler                        to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        Stephen E. Handler
                                                       [printed name of Applicant]

                                                         /s/ Stephen E. Handler
                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 25 day of November                    , 2019 .

                                                        Stephen E. Handler
                                                       [printed name of Applicant]

                                                         /s/ Stephen E. Handler
                                                       [signature of Applicant]
                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION




vs.                                                      Case No.:




                                                       ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Stephen E. Handler                                          , counsel for

                                                         , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Stephen E. Handler                        may appear on behalf of

in the above case.

       IT IS FURTHER ORDERED that Stephen E. Handler                                              , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the                day of November                                , 20          .




                                                          UNITED STATES DISTRICT JUDGE




                                    Reset all fields         Print Form
